Motion granted, and it is ordered that the remittitur be returned and amended so as to provide as follows: "The judgments of the Appellate Division and the Special Term of the Supreme Court appealed from be and the same are hereby reversed in so far as they adjudge the bequest to the Trustees of the St. Francis Hospital invalid, and judgment ordered for appellant declaring the bequest valid, with costs payable out of the fund to parties appearing in this court by separate attorneys and filing briefs."